DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 55-66) in the reply filed on September 25, 2020 is acknowledged.
Claims 67-74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/23/2021 and 09/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 55-56 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mow et al. U.S. Pub. No. 2018/0090816.

Regarding claim 55, Mow in figures 3, 7 and 11 discloses an electronic assembly (electronic device 10), comprising: an antenna module (more antennas 40), including: an integrated circuit (IC) package (Fig. 3: radio-frequency transceiver circuitry 90 and paragraph 32), an antenna patch support (millimeter wave antenna array substrate 124), and one or more antenna patches (40P) coupled to the antenna patch support (124) by solder or an adhesive (See Para. 51).

Regarding claim 56, Mow in figures 3, 7 and 11 discloses an electronic assembly wherein the antenna patch support (124) includes a printed circuit board (see para. 52 and 62).

Claims 62-66 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baks et al. U.S. Pub. No. 2016/0049723.



Regarding claim 63, Baks in figure 1A discloses an antenna board wherein the bridge structure (120) has a curved shape or a substantially planar shape.

Regarding claim 64, Baks in figures 1A and 6 discloses an antenna board wherein the bridge structure (120) has a first face (first side 121-1) and an opposing second face (121-2), the first face (121-1) is between the second face and the circuit board (110), and one or more antenna patches (124) are coupled to the first face (121-1).

Regarding claim 65, Baks in figure 6 discloses an antenna board wherein one or more antenna patches (624) are coupled to the second face (121-2).

Regarding claim 66, Baks in figures 1A and 6 discloses an antenna board wherein the bridge structure (120) is coupled to the circuit board (110) by solder or an adhesive (array of solder balls). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Mow, as applied to claim 55 above, and further in view of Hong et al. U.S. Pub. No. 2019/0131691.

Regarding claims 57 and 58, Mow is silent on disclosing: wherein the antenna patch support has a first face and an opposing second face, the IC package is coupled to the first face, and the one or more antenna patches are coupled to the second face; and 
An electronic assembly wherein the antenna patch support includes a cavity in a face, and at least one of the antenna patches is coupled to the face of the antenna patch support over the cavity.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the antenna patch support according to Hong in the electronic assembly of Mow to form the claimed invention in order to increase isolation between antenna elements and enhance directionality. (Hong Para. 63-64) 

Claims 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Mow, as applied to claim 55 above, and further in view of Akkermans et al. U.S. Pub. 2009/0256752.

Regarding claim 59, Mow does not disclose wherein the antenna patch support includes a cavity in a face, a first antenna patch is coupled to the face at a first location, a second antenna patch is coupled to the face at a second location, and the cavity is between the first location and the second location.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Mow and Akkermans to form the claimed invention in order to avoid issues from hot gases during the PCB manufacturing process, having little effect on the antenna performance (Akkermans para. 35)

Regarding claim 60, Mow and Akkerman do not explicitly disclose an electronic assembly wherein a height of the antenna module is less than 3 millimeters.
However, Akkerman in paragraph 32 teaches that in these type of antenna applications/assemblies thickness has to be considered in the design process; and a person having ordinary skill in the antenna and packaging arts will know how to take the thickness into account and how to employ high precision PCB fabrication techniques to make embodiments of the invention using several substrate layer. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Mow and Akkermans to form the claimed invention because 

Regarding claim 61, Mow does not disclose: further comprising one or more connectors on the IC package, wherein the antenna board includes one or more holes, and the one or more connectors extend through corresponding ones of the one or more holes.
However, Akkermans in figure 1 teaches an electronic assembly further comprising one or more connectors on the IC package (pads 130, 132, 118), wherein the antenna board (112) includes one or more holes (vias 190, 124 and 140), and the one or more connectors extend through corresponding ones of the one or more holes.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Mow and Akkermans to form the claimed invention in order to use the vias to feed signals to the antenna elements and radiate frequencies effectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845